COXE, District Judge
(orally). The merchandise in controversy was imported by one William Robertson,- who swore in the invoice *961that he was the owner of the goods. The protest was filed by Abegg & Rusch, without’ any intimation upon the protest that they acted for Robertson in any capacity whatever. The board of general appraisers ri'fused to entertain jurisdiction, for the reason that no proper protest had been filed. it is now for the first time suggested that the protest is valid for the reason that Abegg & Ruseh acted as the agent for the merchandise in question. The burden of proof is upon the importer io satisfy the court that such agency existed. It will he observed that section 14 of the customs administrative act permits a protest to be made by the importer, consignee, or agent of the merchandise; not agent of the importer or consignee, but of the merchandise itself. It seems to me that there is a failure to establish that Abegg & Rusch were the agents of the merchandise in question. Robertson was the owner. Robertson has not been produced as a witness, nor is he a party in any way to this litigation. The mere fact that he was connected with one of the departments of Abegg & Busch comes very far short, n mv judgment, of establishing the fact that they were the agents of Robertson’s goods. Jf Robert son had been produced as a wi< ness and had testified that he gave these men the authority to make Ihis protest, or if there were a written authorization filed in the custom house to that effect, it would he a very difieren!: matter; but Robert son is an entire stranger to this controversy, and it seems to me that the evidence fails to establish such agency as is contemplated by section 11 The decision of the hoard of appraisers is affirmed.